Citation Nr: 1453157	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tick-borne illnesses, to include Lyme disease, ehrlichiosis and Rocky Mountain spotted fever.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The Board notes that although he originally asserted a claim for Lyme disease only, the Veteran has been diagnosed with three tick-borne illnesses: Lyme disease, ehrlichiosis and Rocky Mountain Spotted Fever, all of which arise from his having been bitten by a tick in service and result in symptoms of extreme fatigue and malaise, increasing memory loss, joint pain and blackouts.  Thus, the Board has expanded the issue on appeal to include all tick-borne illnesses with which he has been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's currently diagnosed tick-borne illnesses, including Lyme disease, ehrlichiosis and Rocky Mountain spotted fever, were incurred in service.


CONCLUSION OF LAW

The criteria for service connection have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for three tick-borne illnesses that he claims were incurred during service.  Service connection may be established for a disability resulting from a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Here, the Veteran gave competent and credible testimony that he was bitten by a tick during service, and thereafter experienced symptoms of chronic fatigue, joint pain and memory loss, which have persistent to the present time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He has been diagnosed with Lyme disease, ehrlichiosis and Rocky Mountain spotted fever, all of which are tick-borne illnesses.  See September 2010 Private Medical Opinion; see also March 2013 Private Medical Opinion.  Additionally, both his family doctor and a September 2013 VA examiner opined that at least two of his tick-borne illnesses had their onset during service.  See September 2010 Private Medical Opinion; see also September 2013 VA Examination Report.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for all three of the Veteran's currently diagnosed tick-borne illnesses is warranted.   


ORDER

Service connection for Lyme disease, ehrlichiosis and Rocky Mountain spotted fever is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


